Citation Nr: 0532767	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for allergies.  

2.  Entitlement to service connection for a gall bladder 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to January 
1961.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  


FINDINGS OF FACT

1.  The medical evidence does not show the veteran has 
allergies related to her service in the military.  

2.  The medical evidence also does not show the veteran has a 
gall bladder disorder related to her military service.  


CONCLUSIONS OF LAW

1.  An allergy disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.380 (2005).  

2.  A gall bladder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the July 2003 statement of the case, the January 
2005 supplemental statement of the case, and the July 2002 
and June 2004 RO letters to the veteran notifying her of the 
VCAA, she has been advised of the laws and regulations 
governing the claims on appeal and the evidence that she must 
supply and the evidence that VA would attempt to obtain.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in his possession.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).  Finally, the Board 
notes that records of VA and private treatment through 
October 2004 have been obtained.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist has also been met.  



Also, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice - to the extent possible, 
should be provided before the initial adjudication of the 
claims.  In the case at hand, as mentioned, the RO sent the 
first VCAA letter in July 2002, so before initially 
adjudicating the claims in September 2002 as required by 
Pelegrini II.  And as also mentioned, she more recently 
received additional VCAA notice in June 2004, before her 
claim was again considered in January 2005.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits at this juncture.  See Mayfield, 
supra.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Allergies

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities 
(under 38 C.F.R. § 3.303(c) and § 4.9).  Service connection 
must be determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

In her application (VA Form 21-526) for VA benefits, received 
in May 2002, the veteran indicated that she had experienced a 
severe allergic reaction after a bacterial infection.  She 
has not provided any further details about this alleged 
incident.  

The veteran's service medical records (SMRs), including the 
report of her military separation examination, are completely 
devoid of any complaints of allergies or diagnosis of any 
allergic reaction following an infection.  The records do 
show that she was hospitalized in November 1960 for treatment 
of a pelvic abscess and that the treatment included 
penicillin and another antibiotic.  But the summary of that 
hospitalization does not mention any resulting allergic 
reaction.

Other records show the veteran was again hospitalized at a 
service department hospital in November 1961 for treatment of 
acute pelvic inflammatory disease and an apparent pelvic 
abscess; that treatment also included antibiotics.  The 
summary of that hospitalization states she was allergic to 
penicillin.

More recent VA and private treatment records, concerning 
medical evaluations since service, are completely devoid of 
complaints or diagnosis of an allergic disorder, although 
outpatient reports dated in October 2004 indicate the veteran 
was then taking an antihistamine for allergies and that she 
had a chronic cough that was exacerbated by her allergy 
symptoms.  

This medical evidence, both from service and during the years 
since, does not show the veteran had a severe allergic 
reaction while in the military.  But even if she did have 
such a reaction during service, in particular, following 
administration of penicillin, service connection for such an 
allergy would be precluded by § 3.380.  



The available evidence simply does not show the veteran 
currently has any allergic disorder that had its origins in 
service or is otherwise related to service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced), with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) and § 3.102 
are not applicable.  

So service connection for an allergy disorder is denied.  

Gall Bladder Disorder

The service medical records are completely negative for any 
complaints or abnormal clinical findings during service that 
were attributed to a gall bladder disorder.  

The evidence shows the veteran was hospitalized at a private 
facility in May and June 1990 for a "semi-urgent" 
cholecystectomy.  Records of that hospitalization, however, 
do not state the etiology or date of onset of the gall 
bladder disorder, nor do they indicate or otherwise suggest 
the disorder was related in any way to her military service.  



There is no medical evidence of any gall bladder disorder 
during service or for almost 30 years after the veteran's 
separation from service.  In the absence of such evidence or 
of evidence linking the gall bladder disorder first shown in 
1990 to service, service connection is not established.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) and § 3.102 are not 
applicable.  

So service connection for a gall bladder disorder must be 
denied.  


ORDER

Service connection for an allergy disorder is denied.  

Service connection for a gall bladder disorder is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


